 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 122 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2009 
Mr. Payne (for himself and Mr. Bilirakis) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the Parthenon Marbles should be returned to Greece. 
 
 
Whereas the Parthenon was built on the hill of the Acropolis in Athens, Greece, in the mid-fifth century B.C. under the direction of the Athenian statesman Pericles and the design of the sculptor Phidias; 
Whereas the Parthenon is the ultimate expression of the artistic genius of Greece, the preeminent symbol of the Greek cultural heritage, including its art, architecture, and democracy, and of the contributions that modern Greeks and their forefathers have made to civilization; 
Whereas the Parthenon has served as a place of worship for ancient Greeks, Christians, and Muslims; 
Whereas the Parthenon has been adopted by imitation by the United States in many preeminent public buildings, including the Lincoln Memorial; 
Whereas over 100 pieces of the Parthenon's sculptures, now known as the Parthenon Marbles, were removed from the Parthenon under questionable circumstances between 1801 and 1816 by British nobleman Thomas Bruce, seventh Earl of Elgin, while Greece was still under Ottoman rule; 
Whereas the removal of the Parthenon Marbles, including their perilous voyage to Great Britain and their careless storage there for many years, greatly endangered the Marbles; 
Whereas the Parthenon Marbles were removed to grace the private home of Lord Elgin, who transferred the Marbles to the British Museum only after severe personal economic misfortunes; 
Whereas the sculptures of the Parthenon were designed as an integral part of the structure of the Parthenon temple; the carvings of the friezes, pediments, and metopes are not merely statuary, movable decorative art, but are integral arts of the Parthenon, which can best be appreciated if all the Parthenon Marbles are reunified; 
Whereas the Parthenon is a universal symbol of culture, democracy, and freedom, making the Parthenon Marbles of concern not only to Greece but to all the world; 
Whereas, since obtaining independence in 1830, Greece has sought the return of the Parthenon Marbles; 
Whereas the return of the Parthenon Marbles would be a profound demonstration by the United Kingdom of its appreciation and respect for the Parthenon and classical art; 
Whereas returning the Parthenon Marbles to Greece would be a gesture of good will on the part of the British Parliament, and would set no legal precedent, nor in any other way affect the ownership or disposition of other objects in museums in the United States or around the world; 
Whereas the United Kingdom should return the Parthenon Marbles in recognition that the Parthenon is part of the cultural heritage of the entire world and, as such, should be made whole; 
Whereas Greece would provide care for the Parthenon Marbles equal or superior to the care provided by the British Museum, especially considering the irreparable harm caused by attempts by the museum to remove the original color and patina of the Marbles with abrasive cleaners; 
Whereas Greece is constructing a new, permanent museum in full view of the Acropolis to house all the Marbles, protected from the elements in a safe, climate-controlled environment; 
Whereas Greece has pledged to work with the British government to negotiate mutually agreeable conditions for the return of the Parthenon Marbles; 
Whereas the people of Greece have a greater, ancient bond to the Parthenon Marbles, which were in Greece for over 2,200 years of the over 2,430-year history of the Parthenon; 
Whereas a resolution signed by a majority of members of the European Parliament urged the British government to return the Parthenon Marbles to their natural setting in Greece; and 
Whereas the British House of Commons Select Committee on Culture, Media and Sport is to be commended for examining the issue of the disposition of the Parthenon Marbles in hearings held in 2000: Now, therefore, be it 
 
That it is the sense of the Congress that the Government of the United Kingdom should enter into negotiations with the Government of Greece to facilitate the return of the Parthenon Marbles to Greece. 
 
